Title: To Alexander Hamilton from William Ellery, 19 September 1791
From: Ellery, William
To: Hamilton, Alexander


Collrs. Office Sept. 19th: 1791Port of Newport [Rhode Island]
Sir,
The Schooner Lydia Peleg Saunders master burthen 34 26/95 tons arrived here from the Port of Stonington in the District of New London on the 12th. of this month, with a cargo consisting of fifteen hhds. of West India Rum, One box and one kegg of medicine and eight cords of oak wood; without a manifest or permit. The Schooner was duely enrolled and licensed. The master produced to the office Certificates of the Rum subscribed by the Inspector of the Revenue for the Port of Stonington, which, when comparison made by the Inspector of the Revenue of this Port, agreed with the marks on the hogsheads. It appeared upon examining the master and the shipper of the Rum, that the Schooner was bound from Connecticut river with a Load of firewood for this port, that she stopped at Stonington, that the master was perswaded to land there the wood on his deck, and take thereon the Rum and medicine and proceed with them to this Port, that through ignorance he departed from the Port of Stonington for this Port without a manifest and permit and that he had no intention to defraud the Revenue. Indeed his coming to the office on his arrival, and producing certificates of the Rum showed that he had no fraudulent design. But by Sec. 29 of the Act for Regg. & Clearing Vessels, Regulating the Coasting Trade, and for other purposes, the said goods being subjected to seizure and forfeiture, and the master to forfeit & pay the sum of four hundred Dollars, and the office not being invested with any discretionary powers in this regard, I seized the goods, and they are libelled, and a suit is instituted against the master. He has petitioned the District Judge, and the Judge will transmit the facts stated and annexed to the attestor’s petition by this Post.
The Sloop Betsy, Thomas Cottrell claimant, was sold on the 14th. of this month at public auction for five hund. and sixty three Dollars, which was nearly her value. I should be very happy to have your sentiments as to the manner of distributing the moiety which doth not appertain to the United States.
This will be accompanied by a weekly return of monies received and paid, by a Certife. of Registry No. 3. granted at the Port of Washington dated Apl. 13th 1790, and delivered up on a transfer of property, and a Copy of endorsment of change of master on Regr. No. 34. granted at this Port 20th. Sepr. 1790.
I am Sir   Yr. most obedt. Servant
Wm Ellery A Hamilton EsqrSecry of Treasy
